111-15
                                       ORIGINAL


  fmr X&smxor offBrn
                             Prs\ in-r- nr- «=...r..?="1!=' °' m
                             \j   01

BoBSYly^YM EmrfS)                      apr 27 2015
                              Abel Acosta, Clerk




 0f 3WBK* Oo^lBfiS           ^*T OF CRIMINAL APPEALS
   C*u<S£: ^, it-Ms?                       f:;y oi 20; j

                                        Abel Acosta, Clem




                       tsfdiM' &t&m&
                        smssumr
                        3deof>/ri,fhw3S~W


                        fiffarL2%Zs>/sr